Name: COMMISSION REGULATION (EC) No 1774/97 of 12 September 1997 fixing the maximum buying-in price and the quantities of beef to be bought in under the 188th partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: international trade;  trade policy;  prices;  animal product
 Date Published: nan

 13 . 9 . 97 EN Official Journal of the European Communities L 250/5 COMMISSION REGULATION (EC) No 1774/97 of 12 September 1997 fixing the maximum buying-in price and the quantities of beef to be bought in under the 188th partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89 accordance with Article 13 (3) of Regulation (EEC) No 2456/93 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION: Article 1 Under the 188th partial invitation to tender opened pursuant to Regulation (EEC) No 1627/89 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Article 6 (7) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef (3), as last amended by Regulation (EC) No 1304/97 (4), an invitation to tender was opened pursuant to Article 1 ( 1 ) of Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying in of beef by invitation to tender (5), as last amended by Regulation (EC) No 1743/97 (6); Whereas, in accordance with Article 13 ( 1 ) of Regulation (EEC) No 2456/93, a maximum buying-in price is to be fixed for quality R3, where appropriate, under each partial invitation to tender in the light of tenders received; whereas, in accordance with Article 14 of that Regulation, only tenders quoting prices not exceeding the maximum buying-in price and not exceeding the average national or regional market price , plus the amount referred to in paragraph 1 of that Article , are to be accepted; Whereas, once tenders submitted in respect of the 188th partial invitation to tender have been considered and taking account, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68 , of the requirements for reasonable support of the market and the seasonal trend in slaugh ­ terings, the maximum buying-in price and the quantities which may be bought in should be fixed; Whereas the quantities offered at present exceed the quantities which may be bought in ; whereas a reducing coefficient or, where appropriate , depending on the differences in prices and the quantities tendered for, several reducing coefficients should accordingly be applied to the quantities which may be bought in in (a) for category A:  the maximum buying-in price shall be ECU 268 per 100 kg of carcases or half-carcases of quality R3 ,  the maximum quantity of carcases, half-carcases or forequarters accepted shall be 2 917 tonnes,  the quantities offered at a price greater than ECU 255 and less than or equal to ECU 264 shall be multiplied by a coefficient of 30 % in accordance with Article 13 (3) of Regulation (EEC) No 2456/93 and those offered at a price greater than ECU 264 shall be multiplied by a coefficient of 12%; (b) for category C:  the maximum buying-in price shall be ECU 268 per 100 kg of carcases or half-carcases of quality R3 ,  the maximum quantity of carcases, half-carcases or forequarters accepted shall be 5 278 tonnes,  the quantities offered at a price less than or equal to ECU 255 shall be multiplied by a coefficient of 75 % ,  the quantities offered at a price greater than ECU 255 and less than or equal to ECU 264 shall be multiplied by a coefficient of 60 % , in accordance with Article 13 (3) of Regulation (EEC) No 2456/93 , and those offered at a price greater than ECU 264 shall be multiplied by a coefficient of 12%. (') OJ L 148 , 28 . 6 . 1968 , p. 24. (2) OJ L 296, 21 . 11 . 1996, p. 50 0 OJ L 225, 4 . 9 . 1993, p. 4. (4) OJ L 177, 5 . 7 . 1997, p. 8 . 0 OJ L 159, 10 . 6 . 1989, p. 36 . (6) OJ L 244, 6 . 9 . 1997, p. 10 . Article 2 This Regulation shall enter into force on 15 September 1997. L 250/6 EN Official Journal of the European Communities 13 . 9 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 12 September 1997 . For the Commission Franz FISCHLER Member of the Commission